Citation Nr: 1440683	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim was previously before the Board in February 2013, at which time it was remanded for further development, to include clarifying whether the Veteran desired a hearing.  In February 2014, the Board found that because the Veteran had moved from Ohio to Florida, a number of documents, to include the most recent supplemental statement of the case, had been mailed to the wrong address and were not received by him.  The Board also found that the requested clarification regarding a hearing had not been completed.  The February 2014 remand directed VA to resend a copy of the May 2013 supplemental statement of the case and to again contact the Veteran to determine whether he wanted a hearing.  That decision granted service connection for residuals of a laceration of the right leg.  The appeal as to this issue is once again before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals an August 2014 appellate brief.  The Veterans Benefits Management System contains a copy of the February 2014 Board remand that was returned as undeliverable.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets having to remand the Veteran's claim again; however, this is necessary to ensure that the Veteran receives all consideration due to him under the law.

As noted above, the February 2014 Board remand directed VA to resend the Veteran a copy of the May 2013 supplemental statement of the case and to contact him to clarify whether he wants a hearing.

In March 2014, VA received a copy of the February 2014 Board decision/remand which was returned as undeliverable; in May 2014, copies of the May 2013 supplemental statement of the case and a March 2014 rating decision granting service connection for a right leg laceration were also both returned.  VA conducted a search of all possible addresses associated with the Veteran.  Thereafter, VA received a letter from the Veteran with his current residence but did not resend those documents.

In light of the fact that the Veteran still has not received copies of the May 2013 supplemental statement of the case, or the March 2014 rating decision, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In June 2014, VA sent another letter to the Veteran asking that he clarify whether he wanted a hearing.  In response, the Veteran stated in part, "Health is not good and can speak on phone or Skype.  I am unable to drive and have not driven since my last day of work...I request my health figures in to circumstances of this appeal."  The Board interprets this as a withdrawal of the personal hearing request as the Board does not do phone or Skype hearings.  If he or his representative desire to have a hearing, they can request it while the case is undergoing development at the RO.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should resend the May 2013 supplemental statement of the case, and the March 2014 rating decision to the Veteran's current address.  The Veteran should be given an appropriate time to respond or submit additional evidence if he so desires.

2. Should the Veteran or his representative and request a hearing before the Board, such hearing shall be scheduled in accordance with applicable procedures.  If there is no contact from either party, the prior hearing request for the hearing will be deemed to have been withdrawn.

3. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



